Case: 4:14-cv-01490-HEA Doc. #: 316 Filed: 01/21/19 Page: 1 of 2 PageID #: 4898



                              EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DWAYNE ANTON MATTHEWS, JR                      )
    Plaintiffs                                 )
                                               )
v.                                             )               Cause No. 14-cv-01490 - HEA
                                               )
JON BELMAR, et al.                             )
                                               )
                Defendants.                    )

LIST OF EXHIBITS OF DEFENDANTS JON BELMAR, DET. JOE PATTERSON, DET.
     AARON VINSON, DET. WILLIAM BATES, DET. NICHOLAS PAYNE AND
                     ST. LOUIS COUNTY. MISSOURI

Def. County A          GIS Maps of area involving Dwayne Matthews.

Def. Exh. B            Video Dwayne Matthews

Def. Exh. C            Medical Records of Dwayne Matthews from Christian Hospital

                Emergency Room and EMS, including the affidavit that these are business

                records. In addition the parties are stipulating that these are business records.

Def. Exh.D             Use of Force Report involving Dwayne Matthews

Def. Exh. E            County Police Report 15-9973, Dwayne Matthews

Def. Exh. F            Use of Force Policy

Def. Exh. G.           Continuing Education Training Records for Officer William Bates

Def. Exh. H.           Continuing Education Training Records for Officer Joseph Patterson

Def. Exh. I            Continuing Education Training Records for Officer Nicholas Payne

Def. Exh. J.           Continuing Education Training Records for Officer Aaron Vinson

Def. County J          Power Point Presentation Slides, “Civil Disturbance Response Training”

Def. County K          Copies of Training Certificates for Jeremy F. Romo, including from
                       Homeland Security re Managing Civil Actions dated September 17, 2004,

                                                   1
Case: 4:14-cv-01490-HEA Doc. #: 316 Filed: 01/21/19 Page: 2 of 2 PageID #: 4899



                      National Tactical officers Association re Instructor Certification Course on
                      diversionary devices conducted October 31-November 4, 2005, 2005;
                      from Combined Tactical systems re Instructor's chemical munitions etc.,
                      dated April 3rd, 2008 & SABRE re chemical aerosol projectors dated
                      February 15th, 2005.

                                                     Respectfully Submitted

                                                     PETER J. KRANE
                                                     COUNTY COUNSELOR

                                                     _/s/ Michael E. Hughes_____
                                                     Michael E. Hughes #23360MO
                                                     Associate County Counselor
                                                     Mhughes2@stlouisco.com
                                                     Priscilla F. Gunn #29729MO
                                                     Assistant County Counselor
                                                     Pgunn@stlouisco.com
                                                     41 S. Central, Ninth Floor
                                                     Clayton, MO 63105
                                                     (314) 615-7042
                                                     (314) 615-3732 (fax)


                                CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing was served electronically via this Court’s
Electronic Filing System to all counsel of record this 21st day of January, 2019.


                                                     _s/s Michael E. Hughes______




                                                2
